Affirmed and Majority and Concurring Opinions filed September 29, 2020.




                                     In The

                      Fourteenth Court of Appeals

                             NO. 14-19-00097-CR
                             NO. 14-19-00098-CR
                             NO. 14-19-00099-CR
                             NO. 14-19-00100-CR

                     PATRICK DEON SMITH, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 21st District Court
                         Washington County, Texas
            Trial Court Cause Nos. 17557, 17675, 17814, and 17908

                     CONCURRING OPINION

      Appellant Patrick Deon Smith moved the trial court to allow him to
withdraw his “guilty” plea, asserting that he was not informed that the range of
punishment would be 25 years to life and that he did not understand that to be the
applicable range of punishment. The trial court denied the motion. On appeal,
appellant argues that the trial court abused its discretion in denying the motion
because the trial court did not give proper consideration to appellant’s impaired
mental condition in light of Dr. Cantu’s competency evaluation report allegedly
stating that appellant was confused about how to plead to the charges against him.
Appellant argues in this court that the trial court failed to consider that his mental
illness and intellectual disabilities compromised his ability to understand the
applicable range of punishment.

      The Texas Rules of Appellate Procedure require that to preserve error for
appellate review, the record must show that the party raised the complaint in the
trial court by a timely request, objection, or motion in which the party stated the
grounds for the ruling the party sought from the trial court with sufficient
specificity to make the trial court aware of the complaint, unless the specific
grounds were apparent from the context. Tex. R. App. P. 33.1(a)(1)(A); Clark v.
State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012). Under this preservation-of-
error rule, each complaint appellant raises on appeal must comport with a
complaint he raised in the trial court. See Clark, 365 S.W.3d at 339.

      In the trial court appellant asserted that he was not informed of the range of
punishment and that he did not understand that the applicable range of punishment
was 25 years to confinement for life. Appellant did not argue in the trial court that
his mental illness and intellectual disabilities compromised his ability to
understand the applicable range of punishment. Appellant did submit Dr. Cantu’s
competency evaluation report in support of his motion to withdraw his “guilty”
plea, nor did appellant refer to the report. To the extent appellant now relies on Dr.
Cantu’s report or argues that appellant’s mental illness and intellectual disabilities
prevented him from understanding the range of punishment, appellant did not
preserve error in the trial court. See id. Appellant preserved error on his complaint
that he was not informed of the applicable range of punishment, but this complaint

                                          2
lacks merit because the record shows that appellant was informed of the applicable
range of punishment.




                                     /s/       Kem Thompson Frost
                                               Chief Justice


Panel consists of Chief Justice Frost and Justices Christopher and Bourliot
(Bourliot, J., majority).

Publish — TEX. R. APP. P. 47.2(b).




                                           3